COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


VOLVO TRUCKS OF NORTH AMERICA, INC. AND
 LIBERTY INSURANCE CORPORATION
                                                                MEMORANDUM OPINION *
v.     Record No. 0043-10-3                                         PER CURIAM
                                                                    MAY 18, 2010
CHANNON MELISSA MAYCOCK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Christopher M. Kite; Lucas & Kite, PLC, on brief), for appellants.

                 (Bryan G. Bosta; Gentry Locke Rakes & Moore, on brief), for
                 appellee.


       Volvo Trucks of North America, Inc. and Liberty Insurance Corporation (employer)

appeal a decision of the Workers’ Compensation Commission finding that Channon Melissa

Maycock (claimant) provided sufficient medical evidence to prove she suffered from an

occupational disease and was entitled to compensation. Employer also contends that if the

medical evidence proved claimant suffered from any type of occupational disease, the evidence

established, at best, the occupational exacerbation of a preexisting ordinary disease of life. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Maycock v. Volvo Trucks of North America, Inc., VWC File No. 239-91-20 (Dec. 7, 2009). We

dispense with oral argument and summarily affirm because the facts and legal contentions are




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-